J-S32014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 SARAH ANN BRIGGS                        :
                                         :
                    Appellant            :   No. 184 MDA 2017

          Appeal from the Judgment of Sentence December 5, 2016
           In the Court of Common Pleas of Susquehanna County
            Criminal Division at No(s): CP-58-CR-0000082-2015


BEFORE:    PANELLA, J., NICHOLS, J., and PLATT*, J.

MEMORANDUM BY PANELLA, J.:                     FILED DECEMBER 10, 2018

     Sarah Ann Briggs appeals the life sentence imposed on her by the

Susquehanna Court of Common Pleas. She claims the trial court erred when

it refused to instruct the jury on involuntary manslaughter and when it

permitted evidence of a suicide pact, which she claims resulted in unfair

prejudice. Finding both issues waived, we affirm.

     Briggs and her boyfriend, Jerry Mast, abused drugs and experienced

lives of disarray. They had two children, but one had been removed from their

custody. Briggs was pregnant. The couple had even recently discussed

committing suicide. And waking up on the morning of February 10, 2015, the

couple was in desperate need to get money to buy drugs to feed their habit.

     Briggs concocted a plan to rob her only remaining friend and sometime

lover, Roy Marvin. The couple would then use the proceeds to buy drugs and

commit    suicide   by   overdosing.   The   objective   seemed    to   them

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S32014-18



straightforward—rob Marvin, steal his car, buy drugs, and use the drugs to

overdose—but then Briggs, in her drug-addled mind, considered the

aftermath. Obviously, Marvin would report them to the authorities after the

robbery. So, Briggs suggested they kill Marvin during the robbery. Mast

accepted that plan. And they then hatched their scheme.

     The plan called for asking Marvin to go on a “smoke ride,” a ride where

they would drive around and smoke marijuana. Marvin agreed to pick up the

couple. When he arrived, Briggs and Mast each had weapons secreted on

them. Briggs had a steak knife; Mast had a folding knife. All Marvin had was

his car, some pocket money, and hopes of getting high with his friends.

     Marvin eventually pulled off the road and was packing a pipe with

marijuana as Mast, seated behind Marvin, took out his folding knife and tried

to embed it in Marvin’s head. While Mast held up his end of the plan, Briggs

held up hers. She took out the steak knife and plunged it into Marvin’s chest.

Marvin opened his car door and fell out, but got back up. When he reached

his feet, Mast, who by this time was out of the car, continued to stab him.

Marvin ran, but Briggs chased him down and stabbed him some more.

Ultimately, Marvin collapsed.

     Mast tried to drag Marvin across the road, but could not do it by himself.

Briggs helped, and the pair succeeded in dragging Marvin across the road.

Briggs searched Marvin’s pockets and found some money. They then pitched

him over an embankment.




                                    -2-
J-S32014-18



      The couple took Marvin’s car and drove to their drug dealer. After buying

and using drugs, they penned suicide notes that they left at the home of Mast’s

mother. The couple then napped in the stolen car, but were awakened by

police and taken into custody. Unbeknownst to the couple, they left behind

proof of their involvement at the crime scene.

      Marvin died of the stab wounds and exposure.

      Prior to trial, Mast accepted responsibility for his part in murdering

Marvin and pleaded guilty to third-degree murder. Part of his plea agreement

provided that he would testify against Briggs at her trial. And he did, offering

extensive testimony about the plot and their suicide pact. The Commonwealth

also presented several other witnesses and forensic evidence linking Briggs to

the murder. A jury convicted Briggs of first-degree murder and several other

crimes. The trial court imposed the mandatory sentence of life without the

possibility of parole. This timely appeal follows.

      Briggs first argues the trial court erred by not instructing the jury on

involuntary manslaughter. We need not reach the merits of this issue as Briggs

has failed to preserve it for our review.

      After instructing the jury, the trial court asked, “[A]re there any

objections to the court’s charge?” N.T., Trial, 11/9/16, at 287. At sidebar,

Briggs’s attorney brought a problem with the charge to the court’s attention,

see id., but it had nothing to do with the failure to instruct the jury on

involuntary manslaughter. And counsel lodged no other objections.




                                      -3-
J-S32014-18



      Prior to the court’s instructing the jury, Briggs requested the court read

an involuntary manslaughter charge. She contends in her brief that this pre-

instruction request preserved the issue for our review. See Appellant’s Brief,

at 29. It did not. “No portions of the charge nor omissions from the charge

may be assigned as error, unless specific objections are made thereto before

the   jury   retires   to   deliberate.”       Pa.R.Crim.P.   647(C).     See       also

Commonwealth v. Gwynn, 723 A.2d 143, 152 (Pa. 1998) (“A defendant’s

failure to challenge the jury instruction before the jury retires to deliberate

prevents appellate review.”) By failing to object to the omission of the

involuntary manslaughter charge, Briggs cannot now claim the trial court

committed error.

      In her second, and final, issue, Briggs argues the trial court erred in

admitting evidence of a suicide pact, through Mast’s testimony. She maintains

the danger of unfair prejudice outweighs the probative value of this evidence.

Once again, we are unable to reach the merits of this issue, as Briggs has not

preserved it for our review.

      Briggs’s   argument      concerns    a    motion   in   limine   filed   by    the

Commonwealth. The Commonwealth filed the motion to obtain a ruling on the

admissibility of the testimony of Lovina Mast, Jerry’s mother, concerning

suicide notes authored by Briggs that she found in her mailbox. The trial court

held a hearing on this motion.

      At the hearing, the Commonwealth stated, “we’ll look to admit the

testimony of Lovina Mast” and then outlined her proposed testimony and

                                      -4-
J-S32014-18



explained that the testimony about the suicide notes was relevant to prove

motive. N.T., 11/1/16, at 3. Briggs responded that the “whole theory” of

motive “is based on Jerry Mast’s compromised testimony.” Id., at 6. By

“compromised,” Briggs meant that Mast had pleaded guilty and agreed to

testify against her “to get a better deal.” Id., at 7. Briggs then argued Jerry’s

testimony would be unduly prejudicial as she was pregnant at the time of the

murder. See id.

      Ultimately, the trial court reserved ruling on the motion until trial,

explaining, “I have no idea what the testimony’s gonna be[.]” Id., at 17. The

court informed Briggs that it understood her position and that her objection

was on the record. See id. At trial, Briggs lodged just one objection during

Jerry’s testimony and it did not concern his testimony about the suicide pact

and the letters. See N.T., Trial, 11/8/16, at 54-55.

      Briggs believes she preserved this issue by, in effect, objecting to Jerry’s

testimony at the motion in limine hearing. See Appellant’s Brief, at 29. We

disagree. “Once the court rules definitively on the record--either before or at

trial--a party need not renew an objection or offer of proof to preserve a claim

of error for appeal.” Pa.R.E. 103(b) Not Needing to Renew an Objection

or Offer of Proof. Here, the trial court did not issue a definitive ruling at the

motion in limine hearing; it reserved its ruling for trial. Thus, Briggs’s objection

at the motion in limine hearing did not preserve this issue.

      And during Jerry’s testimony at trial, Briggs did not object to his

testimony about the suicide pact or the suicide notes. “In order to preserve

                                       -5-
J-S32014-18



an issue for review, a party must make a timely and specific objection.”

Commonwealth v. Duffy, 832 A.2d 1132, 1136 (Pa. Super. 2003) (citation

omitted). See also Commonwealth v. Foreman, 797 A.2d 1005, 1016 (Pa.

Super. 2002) (“In the absence of an appropriate objection made when the

evidence is proffered at trial, the issue is not preserved for appeal and the

applicable rule of evidence is waived.”); cf. Blumer v. Ford Motor Co., 20
A.3d 1222, 1232 (Pa. Super. 2011) (“[I]f the trial court defers ruling on a

motion in limine until trial, the party that brought the motion must renew the

objection at trial or the issue will be deemed waived on appeal.”) Briggs’s

failure to object at trial results in the waiver of this issue.

      Judgment of sentence affirmed.

      Judge Nichols joins the memorandum.

      Judge Platt concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2018




                                       -6-
J-S32014-18




              -7-